When there is no personal service of process upon a nonresident defendant, the substituted service by publication is effectual only where property in the State is brought under the control of the court and subject to its disposition by process adapted to that purpose (Pennoyer v. Neff,95 U.S. 714; Winfree v. Bagley, 102 N.C. 517), and as it does not appear that any property of the defendants has been reached or levied upon by the attachment issued in the action, and as there is no allegation that the county of Edgecombe, upon whom the warrant of attachment was served, is indebted to the defendant, the judgment of his Honor must be affirmed. There are other irregularities which it is not necessary to consider.
Affirmed.
Cited: Walton v. Walton, 178 N.C. 75; Bridger v. Mitchell, 187 N.C. 376;Willis v. Anderson, 188 N.C. 481; Mohn v. Cressey, 193 N.C. 571;Adams v. Packer, 194 N.C. 49; Brann v. Hanes, 194 N.C. 576; Stevens v.Cecil, 214 N.C. 218.
(623)